Citation Nr: 0513778	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  00-13 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1943, and died in December 1999.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Regional 
Office (RO) that denied the appellant's claims for service 
connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.  

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of his death, service connection was in 
effect for psychosis, evaluated as 100 percent disabling, 
effective July 1998.

2.  The veteran's death on December [redacted], 1999 was due to 
cardiovascular disease. 

3.  There is no competent medical evidence linking the 
veteran's fatal heart disease, initially manifested many 
years after service, to service or service-connected 
disability; nor is there competent medical evidence 
establishing that any service-connected disability played a 
role in his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice - DIC under 38 U.S.C.A. § 1318

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not apply when the matter 
on appeal is one limited to statutory interpretation (a 
purely legal question).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  VA's General Counsel has held that there is 
no duty to notify or assist a claimant when there is no legal 
basis for the claim.  See VAOPGCPREC 5-2004 (June 23, 2004).  
With regard to the claim for DIC under 38 U.S.C.A. § 1318, 
"[b]ecause the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable."  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

Notice - Cause of Death

The Board notes that a VA letter issued in August 2002 
apprised the appellant of the information and evidence 
necessary to substantiate her claim, which information and 
evidence, if any, that she is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  She was also requested to provide any 
evidence in her possession that pertains to the claim.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of her claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains 
private and VA medical records, statements from private 
physicians, and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claims.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records disclose that information was 
obtained from the veteran's mother in September 1943.  She 
related that the veteran had a leaking heart when he was 
small, and that he was in a hospital in 1939.  He apparently 
had gotten over the heart condition at that time as the 
doctors could not find anything wrong, but said that he was 
extremely nervous.  A Certificate of Disability for Discharge 
dated in November 1943 discloses that the veteran was 
recommended for discharge on account of a psychosis, 
unclassified.  It was indicated that a chest X-ray study was 
negative.  

The veteran was afforded a general medical examination by the 
VA in May 1944.  An examination revealed that the 
cardiovascular system was normal.  Blood pressure was 124/80.  
No pertinent diagnosis was made.

The veteran was hospitalized in a private facility in July 
1988.  He reported the sudden onset of chest pain over the 
lower aspect of his chest, radiating bilaterally, but not 
into his back, neck or arms.  It was reported that the 
veteran had been evaluated for coronary artery disease, and 
apparently an angiography in April 1988 was without 
significant findings.  It was also noted that the veteran 
tended to be a rather nervous individual.  An 
electrocardiogram showed no acute findings, and a chest X-ray 
study was negative.  The pertinent diagnosis was chest pain, 
myocardial infarction ruled out.

The veteran was admitted to a private hospital in June 1989.  
The pertinent diagnosis was arteriosclerotic heart disease.

The veteran was admitted to a private hospital in June 1998.  
It was noted that he had been seen at the emergency room of 
another facility two days prior to admission after having a 
syncopal episode and ventricular tachycardia.  It was 
indicated that the veteran was ruled out for a myocardial 
infarction as his cardiac enzymes and TNI were within normal 
limits.  Preliminary coronary angiograph results during the 
hospitalization revealed left main distal disease with left 
anterior descending and left circumflex ostial compromise.  
It was suggested that the veteran undergo coronary artery 
bypass surgery, but this was not done due to the veteran's 
chronic obstructive pulmonary disease.  During the 
hospitalization, an implantable cardioverter defibrillator 
was placed.  The pertinent diagnoses were coronary artery 
disease with left main disease; syncope secondary to 
ventricular tachycardia, status post implanted cardioverter 
defibrillator placement; history of paroxysmal atrial 
fibrillation; history of congestive heart failure; and 
history of hypertension, hyperlipidemia.  

Private medical records disclose that the veteran was seen in 
August 1998.  The appellant related that she was worried 
about changes in the veteran's mental status and personality.  
She stated that, at times, the veteran seemed to become 
acutely angry and verbally hostile, which was out of 
character for him.  She reported that these "spells" might 
last from as little as a couple of hours to as long as all 
day before spontaneously remitting.  The veteran did not 
recall behaving in this fashion.  The appellant further noted 
that the veteran's concentration and attention seemed greatly 
diminished.  The pertinent impressions were mental status and 
personality changes and coronary artery disease with ischemic 
cardiomyopathy.  

The veteran was afforded a psychiatric examination by the VA 
for purposes of aid and attendance in February 1999.  It was 
stated that the appellant provided much of the history, but 
the veteran was periodically asked questions.  The appellant 
related that the veteran had wandered off from his home the 
previous week in the middle of the night and was found on his 
hands and knees in his neighbor's driveway.  He was 
apparently dressed only in his underwear and undershirt.  He 
did not recognize his wife.  The appellant asserted that this 
was by no means an unusual occurrence, and that she needed 
constant vigilance to take care of the veteran.  The veteran 
claimed to be able to see his dead brothers and that he 
conversed with them.  He was said to be paranoid and 
suspicious.  

The examiner noted that the veteran had a diagnosis of 
dementia by a local physician and that there had been a long-
standing question about his mental status changes during the 
previous 1-2 years.  On mental status evaluation, the veteran 
was alert and oriented to person, but he did not know the 
place or the time.  He was dressed casually and somewhat 
disheveled.  He maintained sporadic eye contact.  His speech 
was slightly dysarthric and at times quiet and slow.  His 
thought process was illogical and tangential at times.  His 
thought content was positive for audio and visual 
hallucinations, as well as for paranoid delusions.  Insight 
and judgment were poor.  The veteran scored a 13/30 on a 
mini-mental status evaluation.  The diagnosis was psychosis, 
not otherwise specified, rule out dementia of Alzheimer's 
type and rule out vascular dementia.  The Global Assessment 
of Functioning score was 5.  The examiner noted that the 
veteran was psychotic.  He added that the veteran had a clear 
sensorium, which suggested that he was demented as well as 
psychotic.  He also noted that the veteran was unable to 
answer questions adequately as to what to do in the case of 
an emergency and was unable to answer questions adequately in 
simple day-to-day activities.  

The veteran was hospitalized in a VA facility from April to 
May 1999.  It was reported that he had become increasingly 
agitated and disoriented over the previous two to three days, 
especially at night, to the point where he could not 
recognize family members.  A psychiatric consultation was 
obtained and it was felt that the veteran's daytime 
hypersomnolence and mental status changes were consistent 
with delirium on a chronic dementia.  Antipsychotic therapy 
was begun.  During the hospitalization two physicians signed 
Advanced Directive Certifications noting that the veteran was 
unable to receive and evaluate information effectively or to 
communicate to such an extent that he lacked the capacity to 
manage his health care decisions.  It was further indicated 
that the veteran had been admitted with a history of dementia 
and that he displayed minimal insight and understanding of 
his medical condition and impaired judgment.  The pertinent 
diagnoses were delirium; chronic dementia; congestive heart 
failure; atrial fibrillation; coronary artery disease; and 
cardiac defibrillator status.  

The veteran was admitted to a private hospital in July 1999.  
It was noted that he had increasing hallucinations in spite 
of antipsychotic medications.  The pertinent diagnoses were 
atherosclerotic heart disease, status post myocardial 
infarction with demand pacemaker implanted defibrillator, 
atrial fibrillation; psychosis with dementia; and controlled 
congestive heart failure.  

The veteran was hospitalized in a private facility from 
November to December 1999.  It was reported that he had been 
hospitalized recently at another facility with congestive 
heart failure and returned with right lower quadrant and 
epigastric pain.  He had chronic left-sided abdominal pain 
with melena for at least a year.  He had a vague history of 
two bleeding areas in his stomach that were reported not to 
be ulcers.  The majority of the history was obtained from the 
appellant due to significant dementia.  The veteran was found 
to have a perforated diverticulitis and surgery was 
performed.  The diagnoses were perforated diveriticulitis; 
coronary artery disease; severe cardiomyopathy; severe 
chronic obstructive pulmonary disease; congestive heart 
failure; hypertension; history of cerebrovascular accident; 
dementia; atrial fibrillation/flutter; malnutrition; and 
Insulin dependent diabetes mellitus.  

The death certificate shows that the veteran was 76 years old 
when he died in a nursing home in December 1999 of 
arteriosclerotic heart disease.  Other significant conditions 
that contributed to his death but not resulting in the 
underlying cause of death were recent perforated 
diverticulitis; arteriosclerotic heart disease; chronic 
obstructive pulmonary disease; Insulin dependent diabetes 
mellitus; arteriosclerotic peripheral vascular disease; 
dementia; psychosis; congestive heart failure; and chronic 
renal failure.  

An autopsy was performed.  The autopsy report discloses that 
there was evidence of heart failure with pleural effusions, 
pulmonary edema and congestion, hemosiderin-laden macrophages 
within alveoli, and chronic passive congestion of the liver.  
The heart exemplified a dilated cardiomyopathy with severe 
coronary artery atherosclerosis.  It was also noted that the 
defibrillator present was fully functional.  The implantable 
cardioverter defibrillator was checked at autopsy and was 
found to have normal function.  It was concluded that a 
precise anatomic cause of death was not identified, but was 
presumed to be cardiogenic in nature.  

In a statement dated in April 2000, D.K. Ness, M.D., related 
that the cause of the veteran's death was advanced 
arteriosclerotic heart disease.  At the time of death, the 
veteran continued to suffer from his service-connected 
psychosis.  Dr. Ness also noted that the veteran had multi-
infarct dementia, extensive arteriosclerotic peripheral 
vascular disease; Insulin dependent diabetes mellitus; 
previous cerebrovascular accidents; and advanced chronic 
obstructive pulmonary disease.  It was further indicated that 
the veteran was recovering from a recently perforated 
intestinal diverticulum.  Dr. Ness concluded that there was 
no medical relationship between the veteran's psychosis and 
his arteriosclerotic heart disease.  

Dr. Ness wrote, in a May 2000 statement, that the veteran's 
psychosis, coupled with his chronic illnesses, which he again 
listed, rendered him incapable of realizing when the 
defibrillator fired and was unable to inform the caregivers 
at the nursing home of any pacemaker discharges and, thus, 
they were unable to intervene in a timely manner to prevent 
an arrhythmic death.  He concluded that the cause of the 
veteran's death was related to his underlying severe coronary 
atherosclerosis and the terminal event was undoubtedly an 
arrhythmia.  Dr. Ness added that given these considerations, 
the veteran's other chronic diagnoses, including his service-
connected psychosis, were also a contributing factor in his 
demise.  

In a statement dated in June 2000, M.F., a registered nurse 
who was the Director of Nursing at a nursing home, related 
that the veteran had been admitted to the facility in 
December 1999, and he was confused and disoriented to time 
and place.  It was noted that he had dementia.  She asserted 
that he was assisted into a reclining chair on the morning of 
December [redacted], 1999, and was alert.  He had no complaints of 
discomfort.  She added that he was assisted with breakfast 
and offered no complaints of pain.  She claimed that he 
became cyanotic, his pulse stopped and his breathing was 
absent.  She stated that the veteran was a "NO CODE" and 
expired that morning.  

The veteran's claims folder was sent to a VA examiner for a 
medical opinion.  The examiner summarized the autopsy 
results.  He noted that the appellant asserted that if the 
veteran had not been psychotic and/or demented, he could have 
expressed his discomfort from multiple defibrillator shocks, 
mainly for atrial fibrillation with rapid ventricular 
response and could have obtained medical care that would have 
altered his survival.  The examiner stated that the veteran 
was not a candidate for coronary artery bypass graft due to 
his severe pulmonary disease, and that he was on appropriate 
medical therapy at the time of his death.  He further noted 
that the veteran was service-connected for psychosis and that 
the appellant believed that it was a contributing cause of 
his death.  He opined that in view of his overall debility, 
it was unlikely that any additional therapy would alter the 
veteran's outcome.  It was the examiner's opinion that it was 
less likely than not that earlier medical therapy would have 
prevented his death.  He commented that in view of the 
veteran's multiple medical problems, to include diabetes 
mellitus, inoperable coronary artery disease, severe chronic 
obstructive pulmonary disease and chronic renal failure, it 
was less likely than not that his dementia contributed to his 
death.  The physician stated that the veteran's main 
arrhythmias during this time were atrial fibrillation, which 
was uncontrolled in terms of rate, but responded to 
countershock by the defibrillator.  He concluded that 
supraventricular arrhythmias, such as atrial fibrillation, 
were most often associated with pump failure or poor left 
ventricular function.

In a statement dated in April 2004, the veteran's stepson 
related that he spent a good deal of time with the veteran.  
He claimed they talked often about how the veteran felt and 
about his pacemaker.  He maintained that on several 
occasions, the veteran spoke about how it felt when it went 
off, and he recalled one time when the veteran said that it 
felt like being kicked in the chest by a horse.  He asserted 
that it was clear to him that the veteran knew what was 
happening at that point and that he was able to tell others 
how he felt.

In a statement dated in March 2004, Dr. Ness asserted that it 
was his medical opinion that the veteran's psychosis was, 
more likely than not, a significant contributing factor to 
his death.  He stated that due to the psychosis, the veteran 
was unable to inform the proper health authorities that he 
was having problems with his heart so that appropriate action 
could be initiated in a timely manner.

At the time of the veteran's death, service connection was in 
effect for psychotic disorder, not otherwise specified, for 
which a 100 percent evaluation had been assigned, effective 
July 1998.

Analysis - Service Connection for the Cause of the Veteran's 
Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Id; Allen 
v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation will be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

It is not disputed that the veteran's death was due to 
cardiovascular disease.  The appellant has not provided any 
competent medical evidence showing that the fatal heart 
disease had its onset in service or within one year 
thereafter.  The Board notes that the service medical records 
are negative for complaints or findings of arteriosclerotic 
heart disease.  The medical evidence of record shows that the 
veteran's heart disease was first documented more than 40 
years following his discharge from service.  There is no 
clinical evidence that it is related in any way to the 
veteran's period of service or to his service-connected 
psychosis.  In sum, the evidence clearly documents that the 
veteran died of cardiovascular disease that was first 
manifested many years after service.  This condition was 
overwhelming and would have resulted in death regardless of 
any existing service-connected disability.  

Essentially, the appellant argues that due to his psychosis, 
for which a 100 percent evaluation had been assigned, the 
veteran was unable to notify his medical providers of his 
severe symptoms and this prevented him from receiving the 
proper medical care.  She asserts that he had a difficult 
time communicating and that his condition had deteriorated to 
the point that he did not recognize her.  She claims that the 
veteran's private cardiologist told her there was a chance 
the veteran could have been saved.  

The evidence supporting the appellant's claim consists of her 
statements, to include her testimony at a hearing at the RO, 
and an opinion from Dr. Ness.  In this regard, the Board 
observes that since the appellant is not a medical expert, 
she is not competent to express an authoritative opinion 
regarding either the veteran's medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges that Dr. Ness concluded in his April 
2004 letter that the veteran's psychosis was a significant 
factor in the veteran's death as it rendered him unable to 
notify the medical providers that he was having heart 
problems.  It is pertinent to point out that Dr. Ness had 
previously furnished two opinions that were less definite 
concerning the relationship of the veteran's service-
connected psychiatric disability and the impact it had on his 
death.  In this regard, the Board emphasizes that in April 
2000, he specifically concluded that there was no medical 
relationship between the veteran's psychosis and 
arteriosclerotic heart disease.  The following month, he 
asserted that all the veteran's disabilities, including his 
psychosis, contributed to his death.  Thus, the only medical 
provider supporting the veteran's claim has provided several 
different accounts concerning the effect of the veteran's 
service-connected psychiatric disability on his death, and 
not all support the claim.  The different conclusions 
furnished by Dr. Ness minimize the probative value of his 
statements.  

In addition, the Board notes that the Nursing Director at the 
facility where the veteran died related that the veteran was 
not in discomfort or pain on the morning of his death.  He 
became cyanotic and his breathing stopped.  

It is also significant to point out that the veteran's claims 
folder was reviewed by a VA physician in February 2001.  His 
conclusion was that given the extent of the veteran's many 
illnesses, it was less likely than not that earlier medical 
treatment would have prevented the veteran's death.  Clearly, 
this contradicts the basis of the appellant's allegations.  
An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physicians and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing the medical evidence, the Board is "certainly 
free to discount the credibility of [a] physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  In this case, Dr. Ness did not review the claims 
folder and he provided no clinical findings to support his 
conclusion.  Accordingly, the Board concludes that the 
opinion of the VA physician, which was predicated on a review 
of the claims folder, is of greater probative value than that 
of Dr. Ness.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  

Analysis - DIC under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC benefits to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
total VA compensation for a service-connected disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to total compensation for the 
required period.  The Court concluded that the language of 38 
C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if he or she had applied for compensation during his or her 
lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at the time of 
death was promulgated, effective January 21, 2000. See 65 
Fed. Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 
(2003).  That final regulation established an interpretive 
rule reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  The 
Federal Circuit upheld in NOVA I, VA's position that the 
amendments to 3.22 were "interpretative," and did not make 
"new law" but merely interpreted existing law, that is, the 
amendments clarified the meaning that the statute had all 
along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

In this case, at the time of his death in December 1999, the 
veteran was in receipt of a total (100 percent) evaluation 
due to a service-connected psychosis from July 1998, a period 
of time less than 10 years from his death.  Thus, he did not 
meet the statutory duration requirements for a total 
disability rating at the time of death in December 1999.

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for CUE in a previous decision.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error..."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The Court continued to 
state that:

If a claimant-appellant wishes to reasonably raise 
clear and unmistakable error there must be some degree 
of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would 
be clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  
It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a clear 
and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger.

Id.

The appellant has not alleged, and the record does not 
reflect, that the rating decision in October 1998 which 
granted a 100 percent rating for the service-connected 
psychosis, effective from July 1998, involved CUE.  Previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2004).  
The Board concludes that the requirement of 38 U.S.C.A. § 
1318 that the veteran be in receipt of compensation at the 
100 percent rate due to service-connected disability for a 
period of 10 or more years prior to his death in December 
1999, or, would have been but for CUE in a prior decision, 
has not been met.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


